Case 20-11941-mdc       Doc 67     Filed 12/13/20 Entered 12/14/20 14:30:04   Desc Main
                                   Document Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                     :
            Matthew Johnson, Jr.              :      Chapter 13
            Lakeisha S. Rivers                :      Case No.: 20-11941-MDC
            Debtor(s)                         :


       ORDER GRANTING DEBTOR’S MOTION TO MODIFY PLAN AFTER
                         CONFIRMATION



          AND NOW, this ______
                            13th  day of __________,
                                            December 2020 upon consideration of the
   Motion to Modify Plan after Confirmation it is hereby ORDERED and DECREED that
   the Chapter 13 Plan may be modified in accordance with the Debtors’ Motion;




                                        __________________
                                        Magdeline D. Coleman
                                        Chief U.S. Bankruptcy Judge
